PRICE, Judge.
This is an appeal from a judgment rejecting the wife’s request for a change of custody of her three-year-old son whose custody was granted to the husband on a preliminary rule in his action for a divorce on grounds of the wife’s adultery.
The trial court in its reasons for judgment concluded “that the child could be cared for more appropriately, wholesomely, and consistently by his father, paternal grandmother, and regular baby-sitter and that the husband’s circumstances and the procedure he has followed in the care of his son remained clearly in the best interest of the child.” It is from this decision that plaintiff-wife now appeals.
Appellant-wife claims that she is now better suited or at least equally enabled to care for the child and that it would be in the best interest of a child of such a young age to be with his mother. Appellant relies upon the jurisprudence which has applied the maternal preference rule in circumstances concerning young children and the appellate decisions which have allowed a previously “unfit” mother to recover custody upon improvement of her circumstances.
The 1979 amendment to La.C.C. Art. 157, provides that the principal criteria for determining custody of children shall be what is in the best interest of the child and no preference shall be given because of the sex of the parent. The mother no longer enjoys the preference previously accorded her under the prior jurisprudence relied on by appellant.
The trial court in this instance has determined it is in the best interest of the child to remain with the father in the familiar environment of Ouachita Parish. The court found that the father and paternal grandmother have made substantial sacrifices in their employment to spend the necessary time with the child, and that the father is providing the boy with a proper home.
Although the mother contends she has reformed her previous moral standards the court did not consider that sufficient time had elapsed to adequately evaluate the sincerity of her claims.
Under the circumstances presented it has not been shown that the trial court abused its discretion in rejecting appellant’s demands for a change of custody. The judgment is affirmed. Costs of this appeal are assessed to appellant.